Citation Nr: 0408872	
Decision Date: 04/06/04    Archive Date: 04/16/04

DOCKET NO.  03-08 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for low back disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

Appellant had active military service from July 1953 to July 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Nashville, 
Tennessee, Regional Office (RO) that denied service 
connection for a low back disorder.

Appellant testified before the undersigned Veterans Law Judge 
in a Travel Board hearing in November 2003.  A transcript of 
that hearing has been associated with the file.


FINDINGS OF FACT

1.  Appellant was not diagnosed with, or treated for, a low 
back disorder while in service or during the period 
immediately after service.

2.  Appellant's low back disorder was not diagnosed and 
treated until many years after his discharge from military 
service.  It was first diagnosed in many years after 
appellant's discharge, based on the evidence on file.  
Arthritis was not shown within 1 year of separation from 
service.

3.  There is no competent medical evidence of a nexus between 
an in-service injury and appellant's current low back 
disorder.


CONCLUSION OF LAW

Appellant's low back disorder was not incurred in or 
aggravated by military service and arthritis may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
Appellant's claim was submitted after enactment of the VCAA.  
The VCAA accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Also, the United States Court of Appeals for Veteran 
Claims (Court's) decision in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C.§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide, 
and (4) request or tell that claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  This new 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In the present case for service connection for low back 
disorder, a substantially complete application was received 
in July 2002; the claim was denied by rating decision in 
August 2002.  Prior to the denial, the AOJ sent appellant a 
duty-to-assist letter in July 2002, which did not satisfy the 
fourth element ("give us everything you've got") cited in 
Pelegrini.  However, as will be discussed below, the VCAA 
provisions have been considered and complied with.  There is 
no indication that there is additional evidence to obtain, 
there is no additional notice that should be provided, and 
there has been a complete review of all the evidence without 
prejudice to the appellant.  As such, there is no indication 
that there is any prejudice to the appellant by the order of 
the events in this case.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Any error in the sequence of events is not shown 
to have any effect on the case or to cause injury to the 
claimant.  As such, the Board concludes that any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 
753 F.2d 1349, 1352 (5th Cir. 1985).

Although the VCAA notice letters that were sent to appellant 
did not contain the fourth element, the Board finds that 
appellant was otherwise fully notified of the need to give VA 
any evidence pertaining to his claim.  The duty-to-assist 
letter of July 2002 described the evidence required to 
substantiate a claim for service connection.  The original 
rating decision of August 2002, the subsequent rating 
decision of September 2002, and the Statement of the Case 
(SOC) in March 2003 all listed the evidence on file that had 
been considered in formulation of the decision.  Finally, the 
Board notes that appellant had a hearing before the 
undersigned Veterans Law Judge in November 2003, at the close 
of which appellant was specifically advised to identify any 
additional evidence that would be helpful in establishing his 
claim for benefits (T-18, T-19); appellant stated that he is 
aware of no additional evidence in his case (T-18).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.112 (harmless error).  In this case, because each 
of the four content requirements of a VCAA notice has been 
fully satisfied, any error in not providing a single notice 
to the appellant covering all content requirements is 
harmless error.   

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).   In this case, RO 
obtained appellant's service medical record and treatment 
record from the VA Medical Center (VAMC).  Appellant was also 
afforded a hearing before the Travel Board in which to 
personally present any evidence or arguments relevant to the 
issue of service connection.  The Board accordingly finds 
that VA's duty to assist has been satisfied in regard to this 
claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant asserts that his low back disorder was incurred 
during a bad parachute landing while he was in basic 
parachute training in 1954.

Appellant articulated his theory of causation during 
testimony before the Travel Board in November 2003.  
Appellant testified that he had a hard parachute landing that 
caused initial symptoms of a severe pain in his lower back 
(T4).  Appellant did not feel at the time that he had a 
severe injury (T4-5).  At the time, appellant was given 
painkillers, and he jumped again successfully two or three 
days later (T5).  Appellant was not given a medical 
examination after his hard landing (T5).  Appellant 
subsequently performed 19 more parachute jumps in his 
military career, and had no difficulties with his back for 
the remainder of his military service (T6-7).  Appellant was 
never placed on limited duty profile due to his back (T16).  

In regard to his post-military career, appellant testified 
that he worked for Delta Airlines for twelve and one-half 
years, beginning in 1958 (T7-8).  Appellant underwent a 
preemployment physical examination for Delta, but it did not 
include X-rays (T16).  In approximately 1959, appellant had 
an instance in which his back "locked up" on the job; 
appellant was told by a chiropractor that a vertebra had 
pinched a nerve (T8-9).  The chiropractor told appellant that 
the problem was a ruptured disc; appellant has attempted to 
contact the chiropractor for corroborating evidence but the 
records have been purged (T9).  Appellant did not suspect at 
the time that his back problems could be due to military 
service, and he was treated successfully for a time by 
chiropractic therapy (T10).  Beginning in the mid-1960's, 
appellant began to feel a recurrence of back pain, which he 
treated himself (T11).   Appellant worked in Alaska for 27 
years as a mechanic on oil drilling rigs; he experienced back 
problems and visited 3 or 4 chiropractors in Anchorage (T12-
14).  Appellant underwent an employment physical before 
beginning work in Alaska, but this did not include X-rays 
(T16).  Appellant continues to have problems relating to 
pinching of the nerve in his back (T14).  Appellant has not 
had an auto accident or other back trauma after discharge 
(T17).  Appellant has never been informed by a medical 
provider that his back condition is trauma-related (T17).  

Appellant's service medical record is on file.  There is no 
notation of any diagnosis or treatment for a back injury.  
Appellant's separation physical notes no disabilities, and 
records a physical profile reflecting the highest level of 
fitness, at the time of appellant's separation from service.

The file contains a "buddy statement" from J.M. that 
asserts J.M. served with appellant in Jump School and 
immediately thereafter.  J.M. asserts that appellant had a 
bad landing on his fourth jump and complained of back pain 
for several months thereafter.  Appellant took "pain pills" 
for his back pain.  J.M. and appellant were assigned to 
different posts in April 1955.  J.M. and appellant worked 
together for a short time after they were discharged from 
service; J.M. does not state whether appellant was still 
complaining of back pain immediately after his discharge.
 
Appellant's VA medical records are on file from Shreveport VA 
Medical Center (VAMC) and Mountain Home VAMC.  Appellant's 
first treatment by VA was in August 2001, at which time he 
underwent a medical examination at Shreveport VAMC.  The 
examiner recorded a history of lower back pain from ruptured 
disc since age 17; appellant now has intermittent pain.  The 
examiner found a full range of motion of the spine and normal 
alignment; appellant was able to heel walk and toe walk, with 
difficulty.

In regard to the cervical spine, lateral X-ray study showed 
vertebral bodies that were well formed and in good alignment, 
although there was narrowing of the discs at C3 to C7.  There 
was spurring of the uncovertebral joints at multiple levels.  
Oblique X-ray study showed compromise of the neural foramina 
on the right side from C3 to C7 on the left side, to a little 
lesser extent, some compromise at the C6-7 level.  The 
radiologist's impression of the cervical spine was 
degenerative joint disease (DJD) throughout the spine, with 
compromise of the neural foramina, principally on the right 
side.

In regard to the lumbar spine, lateral X-ray study showed DJD 
throughout the spine, with wedging of T12-L1 and, to a lesser 
extent, L2.  The discs were narrowed throughout the spine; 
the L4-5 disc was the best maintained and L5-S1 was also 
markedly narrowed.  There were spurs along the end plates 
also throughout the spine.  Oblique X-ray study showed facet 
arthropathy at the L/S junction; pedicles, transverse and 
spinous processes were intact.  The radiologist's impression 
of the lumbar spine was marked DJD of the entire lumbar 
spine, including lower thoracic vertebrae.  

There is no mention in the VA medical records from either 
Shreveport VAMC or Mountain Home VAMC of treatment for 
appellant's back condition other than the examination cited 
above.  The veteran has reported some treatment but has 
indicated that there are no available records.  Treatment 
included some by a chiropractor when his back "locked-up" 
in 195.

III.  Analysis

Service connection may be granted for a disability resulting 
for disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

In order to prevail on the issue of service connection, there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of the disease or injury; and, 
medical evidence of a nexus between the in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).   

Application of the Hickson analysis does not substantiate the 
claim.  The VA medical diagnosis establishes that appellant 
currently has a current disability due to low back disorder, 
diagnosed as DJD, and lay evidence (the "buddy statement" 
of J.M.) supports appellant's assertion that he suffered a 
back injury in service.  The first two parts of the Hickson 
analysis (medical evidence of a current disability and 
medical or lay evidence of an in-service injury) are 
therefore satisfied.  However, there is no medical evidence 
of a nexus between appellant's current low back disability 
and any in-service disease or disability.  The Board 
accordingly finds that the third part of the Hickson analysis 
has not been satisfied.

In the alternative to the Hickson analysis, there is a 
presumption of service connection if a claimant has a chronic 
injury, such as arthritis, whose symptoms became manifest to 
a degree of at least 10 percent disabling within one year of 
discharge from active service, even if the in-service onset 
is not documented in medical records.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).  A Low back disorder (other than arthritis) is not a 
qualifying chronic disability under the regulation.  38 
C.F.R. § 3.309(a) (2003).  In this case there is no evidence 
showing arthritis in service or within 1 year following 
separation from service.

Regardless of the presumption described above, if a chronic 
disease is shown as such in service so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of a chronic disease in 
service there must be a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support a claim.  38 C.F.R. § 3.303(b) (2003) (emphasis 
added).  

In this case there is no objective showing of back pathology 
in service.  There is testimony of an in-service injury, but 
as noted this is not confirmed by any clinical data.  
Significantly, on examination at separation, there is no 
abnormality found.  This would suggest that there was no 
chronic back disorder at the time of separation.  There is, 
furthermore, no evidence on continuing treatment in the years 
after service.  The veteran did some physical labor during 
that time, working on an oil-drilling platform and for Delta 
Airlines.

The Board notes that appellant has testified that he has had 
recurring back pain since his discharge from service, 
although there were periods of years when he was symptom-
free.  A layperson is competent to testify in regard to the 
onset and continuity of symptomology, including pain.  Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 
Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 
466 (1991).  However, lay evidence of symptomatology is 
pertinent to a claim for service connection, if corroborated 
by medical evidence.  Rhodes v. Brown, 4 Vet. App. 124, 126-
127 (1993) (emphasis added).  Since there is no corroborating 
medical evidence, the Board cannot accept appellant's 
unsupported assertion of continuity as a basis for granting 
service connection. 

The passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).   The Board accordingly 
finds that the passage of    years between appellant's 
military service and the first medical documentation of a low 
back disorder is evidence against the claim.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim and the benefit-of-
the-doubt rule accordingly does not apply. 


ORDER

Service connection for low back disorder is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



